Citation Nr: 0114996	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  00-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for peripheral 
neuropathy of the right and left legs as secondary to 
service-connected pes cavus.

2.  Entitlement to service connection for claimed 
degenerative changes involving L2-3-4 and L5/S1 with disc 
bulge as secondary to service-connected pes cavus.

3.  Entitlement to an increased evaluation for the service-
connected bilateral pes cavus deformity, currently rated 50 
percent disabling.  








REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
April 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

In a May 1998 rating decision, the RO assigned a 50 percent 
rating for the service-connected bilateral pes cavus, 
effective on September 15, 1997.  



FINDINGS OF FACT

1.  The Board denied the veteran's claim of service 
connection for a bilateral leg disorder in a decision 
promulgated in March 1990.  

2.  The additional evidence added to the record is not 
cumulative of the evidence already of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a bilateral leg disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A and 5126 and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in development of a claim. 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a bilateral leg disorder, the Board finds that 
further development is not necessary.  In light of the 
favorable action taken hereinbelow, the Board finds that the 
veteran is not prejudiced by appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's claim for a bilateral leg disorder was denied 
by the Board in a decision promulgated in March 1990.  

Under the appropriate laws and regulations, the prior Board 
determination denying entitlement to service connection for a 
bilateral leg disorder is final and the veteran's claim as to 
service connection for a bilateral leg disorder may not be 
reopened absent the submission of new and material evidence.  
38 U.S.C.A. § 5107(a).  In considering whether a claim may be 
reopened, a two-step analysis must be performed, first, the 
Board must determine whether the evidence is both new and 
material.  If, and only if, the Board determines that the 
claimant has produced new and material evidence, is the claim 
deemed to have been reopened, and the case must then be 
evaluated on the basis of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

The evidence adduced since the March 1990 Board decision 
includes VA and private clinical data.  The private clinical 
data consist of records of evaluation and treatment provided 
to the veteran between 1984 and 1989.  

The VA clinical data added to the file since March 1990 
include reports of VA examinations provided to the veteran in 
April 1990, December 1994 and April 1998 as well as VA 
outpatient treatment records compiled between 1990 and 1999.  

VA outpatient treatment records beginning in July 1993 
document the veteran's complaints of leg pain, which the 
veteran reported he had had for a long time.  The veteran was 
noted on physical examination in July 1993 to have pes cavus 
deformity.  In August 1994 the veteran reported a 20-year 
history of pain radiating down both lower extremities.  The 
veteran was provided a provisional diagnosis in September 
1994 of low back and bilateral lower extremity pain, 
L5/S1 narrowing.  

On VA examination in December 1994, the veteran was noted to 
ambulate into the examination room with a slight limp.  The 
examination was limited to his feet and resulted in a 
diagnostic assessment of bilateral metatarsus adductus 
deformity with associated pes cavus deformity on both feet.  

On VA examination in April 1998, the veteran described 
continuing problems with his feet and ankles and was noted to 
have a history significant for metatarsus adductus and pes 
cavus of both lower extremities.  The veteran described 
stiffness in his ankles and feet and noted that he required 
custom mold shoes with custom inserts.  

On a VA consultation in November 1998, it was noted that the 
veteran was referred for peripheral neuropathy evaluation.  
The clinical history obtained included the veteran's report 
that he noted that 10 years earlier that his feet were 
getting weaker and that this problem had relentlessly 
advanced to the point that he now could barely walk.  The 
veteran said that he was weak in the feet and felt stiffness 
in the legs with distal paresthesias in the feet and lower 
legs.  On neurological examination, the veteran's lower 
extremities were found to be distally atrophic.  The veteran 
had distal sensory loss, particularly of the superficial 
sensation.  The veteran's examiner indicated that it is 
possible the veteran had Charcot-Marie-Tooth peripheral 
neuropathy.  

VA outpatient treatment records dated in August 1999 also 
show the veteran had been diagnosed with degenerative joint 
disease of the lumbosacral spine, chronic pain syndrome and 
diabetic peripheral neuropathy.  Neurological examination in 
August 1999 showed a pattern of sensory loss extending below 
the knee as well as a pattern of sensory loss suggestive of 
L5/S1 radiculopathy.  

The Board has reviewed the evidence submitted since the March 
1990 Board decision and finds it not be cumulative of 
previously presented evidence.  Specifically, the evidence 
now contains added clinical impressions relative to various 
disorders of the lower extremities.  Inasmuch as the 
additional evidence serves to present new diagnoses relative 
to the veteran's lower extremities, it cannot be cumulative 
and must be considered to be new evidence.  

To the extent that the recently received VA clinical data may 
be considered new, it is also material.  The veteran is now 
shown to suffer from peripheral neuropathy involving his 
lower extremities.  Consequently, the recently received 
clinical evidence, both VA and private, when viewed in the 
context of all the evidence is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the March 1990 Board decision is "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) and 
provides a factual basis to reopen the claim of service 
connection for a bilateral leg disorder characterized as 
peripheral neuropathy.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for peripheral neuropathy of the 
right and left legs as secondary to service-connected pes 
cavus, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (November 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims.  

The report of the veteran's VA foot examination in April 1998 
makes no clinical findings with respect to the veteran's back 
or legs.  While neurological evaluation in September 1999 
found that the veteran had degenerative joint disease of the 
lumbosacral spine, there is no medical determination whether 
there is a relationship between any current back pathology or 
claimed peripheral neuropathy and his service-connected pes 
cavus.  This question has not been addressed by a medical 
professional.  Under the circumstances, the Board is of the 
opinion that an examination is necessary to determine the 
likely etiology of the veteran's claimed back and leg 
disorders.  

The Board notes that, when the veteran was examined in 
November 1998 by a VA neurologist, he was noted to have a 
number of problems with his lower extremities including 
equinus feet and peripheral neuropathy.  It was also noted 
that his feet were getting weaker and that his problems had 
advanced to a point that he could now barely walk.  The 
examiner stated that he could not see how the veteran could 
do any work because his legs were very weak and opined that 
he was quite disabled and permanently so.  

The RO has not adjudicated the issue of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 85, 95 (1996).  
The Board may consider whether a referral to "appropriate 
first-line officials" for extraschedular rating is required 
(see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996)).  
BVA may affirm an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment of all 
health care providers, private and VA, 
from whom he has received treatment for 
his claimed back and leg disorders and 
the service-connected foot disability 
since May 1999.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent clinical records that have not 
already been obtained.  

2.  The veteran should then be scheduled 
for a VA examination to evaluate the 
severity of the service-connected 
bilateral foot disability and to 
determine the nature and likely etiology 
to the claimed back and leg disorders.  
Based on his/her review of the case, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has separate 
back or leg disability that was caused or 
aggravated by his service-connected 
bilateral foot disability.  All indicated 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should support his 
or her assessment by discussing medical 
principles as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review in the 
examination report.  All examination 
findings along with the complete 
rationale for the opinions and 
conclusions reached should be set forth 
in the report.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying any marked interference with 
his employment due to his service-
connected bilateral foot disabilities.  
The veteran should be requested to submit 
any records of frequent hospitalizations 
attributable to his foot disorders.  The 
evidence may include records pertaining 
to lost time or sick leave used due to 
the foot disorders, or any medical 
records not presently on file showing 
periods of hospitalization.  

4.  The RO should consider whether the 
criteria for submission of assignment of 
an extraschedular evaluation for service-
connected bilateral foot disorders, 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of Compensation and Pension 
Service for appropriate action.  

5.  After the development requested 
hereinabove has been completed, and after 
ensuring full compliance with the newly 
enacted Veterans' Claims Assistance Act 
of 2000, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Error! Not a valid link.

